Citation Nr: 0930340	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with cardiac arrhythmias, status post myocardial 
infarction, as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to October 
1946.

This issue of entitlement to service connection for coronary 
artery disease with cardiac arrhythmias, status post 
myocardial infarction, as secondary to service-connected 
PTSD, comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the Veteran's 
December 2005 claim.  The RO confirmed and continued that 
decision in a July 2006 rating decision.

The issue of entitlement to service connection for 
hypertension, as secondary to service-connected PTSD, comes 
to the Board on appeal from a December 2008 rating decision 
issued by the VA RO in Nashville, Tennessee, which denied the 
Veteran's August 2008 claim.

In May 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the Veteran's 
coronary artery disease with cardiac arrhythmias, status post 
myocardial infarction, and it was provided in July 2009.  The 
case has been returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
hypertension, as secondary to service-connected PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's coronary artery disease with cardiac 
arrhythmias, status post myocardial infarction, is not 
related to his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's coronary artery disease with cardiac 
arrhythmias, status post myocardial infarction, was neither 
caused nor aggravated by his service-connected PTSD.  38 
U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A February 2006 letter, provided by the RO to the Veteran 
before the June 2006 rating decision, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since it informed the Veteran of what evidence was needed to 
establish his service connection claim, what VA would do and 
had done, and what evidence he should provide.  The letter 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in April 2006 and September 
2006.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's available service 
personnel records, VA treatment records, and private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with a VA 
examination of his heart in April 2006.  Additionally, as 
noted above, a medical opinion has been obtained and 
associated with the claims folder. 

The Board has considered that the Veteran's service treatment 
records (STRs) are unavailable.  Under 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(c)(2), VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In this case, the National Personnel Records Center (NPRC) 
stated in March 1994 that it was unable to locate any missing 
STRs.  Thus, the Board finds no basis for further pursuit of 
these records, as such efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2), (3) (2008).

When STRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the Veteran's 
STRs appear to have been destroyed in the fire at the NPRC in 
St. Louis, Missouri in July 1973.  Under these circumstances, 
the Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  In this case, VA advised the 
appellant of numerous examples of evidence that could be 
developed to substantiate his claim in its February 2006, 
April 2006, and September 2006 letters.  Moreover, VA 
explained that it had contacted NPRC, and did not stop 
contacting them until a reply was received; that the search 
was therefore a reasonably exhaustive search under 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that 
further efforts to locate the records would not be justified 
because NPRC has determined that no additional STRs for the 
Veteran are on file.  See Dixon, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the left elbow and left 
shoulder disorders with the service-connected diabetes 
mellitus).  In short, in order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant. 

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Veteran contends that he is entitled to service 
connection for coronary artery disease with cardiac 
arrhythmias, status post myocardial infarction, as secondary 
to service-connected PTSD.  

In a December 1988 letter written prior to the onset of the 
Veteran's diabetes, his physician, J. P. Loventhal, M.D., 
attributed a significant increase in the Veteran's PVCs 
(extra heartbeats) to his anxiety.

The Veteran was granted service connection for PTSD in 
February 2005.  He currently has multiple diagnoses of 
coronary artery disease, and is on medication for that 
condition.  The Veteran is also on medication for his 
service-connected psychiatric condition.

In his December 2005 claim, the Veteran stated that his PTSD 
caused his April 2005 heart attack.  

In April 2006, the Veteran was provided with a VA 
examination.  The examiner reviewed the claims file.  The 
examiner diagnosed the Veteran with coronary artery disease, 
and opined that the Veteran's heart attack was less likely 
than not to have been caused by his PTSD.  The examiner 
further opined that the Veteran's coronary artery disease was 
more likely to have been caused by his hyperlipidemia and 
diabetes.  The examiner did not provide an opinion as to 
whether it was at least as likely as not that the Veteran's 
coronary artery disease was aggravated by his PTSD.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

In letters dated April 2006 and May 2006, the Veteran stated 
that his nerves make it harder to control his blood pressure.  
In an April 2007 letter, the Veteran wrote that his blood 
glucose levels were nearly normal at the time of his April 
2005 heart attack, but that his blood pressure was heightened 
as a result of his nerves.  Similarly, in an August 2008 
letter, the Veteran asserted that severe anxiety causes the 
production of catecholamines and other stress-related 
chemicals which thicken his blood.

The Veteran also cites medical literature in support of his 
claim that his PTSD caused or aggravated his coronary artery 
disease.  In a November 2006 letter, the Veteran cited 
studies from WebMD and an assistant professor of nursing at 
Ohio State University, Columbus, regarding the interaction 
between stress and anxiety and the cardiovascular system.  In 
a June 2008 letter, he cited "Harrison's, 15th edition," for 
the proposition that PTSD causes stress along with a 
corresponding increase in the chemical Norepinephrine, which 
can lead to high blood pressure and heart problems.  In 
February 2009, he also submitted a March/April 2007 summary, 
entitled "PTSD Linked to Heart Disease, Other Illnesses," 
of a study conducted by the Army.  Similarly, in his May 2009 
Written Brief Presentation, the Veteran's representative 
provides links to websites containing medical studies on this 
topic.

In his August 2006 notice of disagreement, his April 2008 
hearing before a Decision Review Officer (DRO), and his 
February 2009 letter, the Veteran argued that his VA 
examination was inadequate.  He stated that the examination 
lasted between three and five minutes, and that the examiner 
did not ask him any questions.  In a February 2009 letter, 
the Veteran's spouse also indicated that the Veteran's 
examination was inadequate.

The Board finds that the Veteran's April 2006 VA examination 
was adequate, because the examiner reviewed the claims file, 
and provided an opinion as to whether the Veteran's coronary 
artery disease was related to service.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Moreover, the examiner noted 
numerous details of the Veteran's condition, including the 
date of onset of his condition, its course since onset, his 
medical history of related conditions, his vital signs, his 
test results, and the effects of the problem on his daily 
activities.  The only respect in which the examination was 
insufficient was the absence of an opinion about whether the 
Veteran's PTSD aggravated his coronary artery disease, and VA 
addressed this issue by forwarding the case for a VHA opinion 
on that issue in May 2009.  The VHA opinion was received in 
July 2009.

Additionally, the Board finds that the Veteran's 
representative misconstrued the April 2006 VA examiner's 
findings in his May 2009 Written Brief Presentation.  The 
Veteran's representative argues that the VA examiner's 
statement that "stress is [a definite significant risk 
factor for myocardial infarction,] but less so [than diabetes 
and hyperlipidemia]," somehow implies that the VA examiner 
found that the Veteran's PTSD contributed to and worsened his 
coronary artery disease.  In fact, the examiner listed the 
quoted statement as the rationale for his opinion that the 
Veteran's myocardial infarction was less likely caused by 
PTSD than by hyperlipidemia and diabetes.  The VA examiner 
made no mention of worsening or aggravation, and his causal 
findings are expressly the converse of what the Veteran's 
representative argues.

In May 2006, the Veteran's private physician, R. Baljepally, 
M. D., wrote that the Veteran's PTSD "contributes to and 
[exacerbates] his underlying history of coronary artery 
disease and palpitations."

In May 2007, the Veteran's private physician, J. P. 
Loventhal, M.D., diagnosed the Veteran with coronary artery 
disease, stated that he was having PVCs with couplets and 3-
beat runs of ventricular tachycardia in April 1988, and 
stated that "it is of note that if somebody has the tendency 
to have PVC's or, for that matter, any arrhythmia, when they 
are under stress and anxious, this may be [considerably] 
exacerbated."

In light of the conflicting medical opinions recounted above, 
the Board requested an expert medical opinion from a VHA 
physician in May 2009.  In July 2009, the VHA physician 
returned a report to VA.  The physician noted that he 
reviewed the Veteran's records.  He opined that it is "very 
unlikely" that the Veteran's coronary artery disease (CAD) 
is due to his service-connected PTSD.  Rather, he found that 
the Veteran has "all the major risk factors known for CAD," 
including hypertension, diabetes mellitus, hypercholestremia, 
and a history of smoking, and that his CAD "is more likely 
due to his CAD risk factors."  The physician opined that the 
current medical literature shows "no direct link between 
PTSD and coronary artery disease."  He noted that some 
theories linking PTSD and CAD "were presented," but that 
PTSD "really was never proven to be the direct cause of 
[CAD,] and never recognized as a major risk factor for CAD 
either."  The physician further opined that the Veteran's 
PTSD could not be linked to any aggravation of the Veteran's 
CAD, and cited his aforementioned risk factors as being 
responsible for the progression of the disease.  The VHA 
expert's opinion likewise constitutes competent medical 
evidence.  38 C.F.R. § 3.159(a)(1).

Where, as here, conflicting medical opinions are of record, 
the Board can ascribe greater probative weight to one opinion 
over another, provided that a rational basis is given.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999).  Greater weight may be placed on one 
clinician's opinion than another's based on the reasoning in 
the opinions, and whether and to what extent the clinicians 
reviewed the Veteran's prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the opinions of the April 2006 VA examiner and 
the July 2009 VHA physician have greater probative value than 
the other opinions of record, because they reviewed the 
Veteran's claims file.  Review of the claims folder is 
significant since opinions provided are based on the correct 
facts.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But a 
lack of review of a VA claims file does not render a medical 
opinion incompetent.  See generally Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  In the present case, review 
of the claims folder is significant, because both the April 
2006 VA examiner and the July 2009 VHA physician clearly 
cited the Veteran's aforementioned risk factors as being 
responsible for the progression of the cardiovascular 
disease.  As such, their opinions outweigh the private 
medical opinions.

Moreover, the majority of the competent etiological opinions 
of record have determined that there is no link between the 
Veteran's service-connected PTSD and his CAD.  Both the April 
2006 VA examiner and the July 2009 VHA physician clearly 
opined that no nexus exists.  By contrast, only R. 
Baljepally, M. D., found a nexus between the Veteran's PTSD 
and his CAD.  The December 1988 letter from J. P. Loventhal, 
M.D., attributed a significant increase in the Veteran's PVCs 
(extra heartbeats) to his anxiety, but did not attribute CAD 
to his anxiety or PTSD.  Moreover, Dr. Loventhal opined in 
his May 2007 letter only that any arrhythmia or anginal chest 
pain may be exacerbated by stress or anxiety.  The Board 
finds that this reflects a mere possibility, and not a 
definitive etiological linkage between the Veteran's CAD and 
his service-connected PTSD.

Regarding the studies cited by the Veteran in his November 
2006, June 2008 and February 2009 letters, and the studies 
cited by his representative in his May 2009 Written Brief 
Presentation, the Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  
The treatise evidence submitted by the Veteran, however, is 
not accompanied by the opinion of any medical expert.  Rather 
it is accompanied solely by statements from the Veteran and 
his representative, who as laypersons, are not competent to 
provide a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Furthermore, the Board finds that the probative value of 
their interpretations of the applicability of these studies 
to the Veteran's condition is outweighed by the opinion of 
the VHA physician, because he has more education, training, 
and expertise in medical matters, and specifically in matters 
of cardiology, than the Veteran and his representative.  The 
Board further notes that the VHA physician was able to review 
these studies, as they were part of the file in July 2009.

The preponderance of the evidence is against the award of 
service connection for the Veteran's coronary artery disease 
with cardiac arrhythmias, status post myocardial infarction, 
as secondary to service-connected PTSD; it follows that the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for coronary artery disease with cardiac 
arrhythmias, status post myocardial infarction, as secondary 
to service-connected PTSD, is denied.



REMAND

In August 2008, the Veteran filed a claim for entitlement to 
service connection for hypertension, as secondary to his 
service-connected PTSD.  The RO denied his claim in a 
December 2008 rating decision.  In May 2009, the Veteran's 
representative included the issue of entitlement to service 
connection for hypertension in his Written Brief 
Presentation, as an issue on appeal to the Board.  In that 
Presentation, the Veteran's representative expressed 
disagreement with the RO's decision; as such, the Board 
construes the May 2009 Presentation as a notice of 
disagreement on that issue.  See 38 C.F.R. § 20.300 (2008).  
Inasmuch as the Veteran has filed a notice of disagreement 
with regards to the issue of entitlement to service 
connection for hypertension, as secondary to his service-
connected PTSD, the issuance of a statement of the case is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

After the AOJ issues a statement of the case, then if, and 
only if, the Veteran timely files a VA Form 9, Substantive 
Appeal, or other correspondence containing the necessary 
information, this issue may be returned to the Board for 
adjudication.

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a statement of the case 
addressing the Veteran's appeal of the denial 
of entitlement to service connection for 
hypertension, as secondary to his service-
connected PTSD.  The AOJ should inform the 
Veteran that in order to complete the 
appellate process, he should submit a timely 
substantive appeal to the AOJ.  If the Veteran 
completes his appeal by filing a timely 
substantive appeal, the matter should it be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


